                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ANDREA MARIA LEIBA,
    Plaintiff,

          v.                                         CIVIL ACTION N0.18-CV-5249

KIVEN DAVIS REAL ESTATE, et al.,
     Defendants.

                                      MEMORANDUM

QUINONES ALEJANDRO, J.                                                 DECEMBER 10, 2018

          Pro se Plaintiff Andrea Maria Leiba ("Leiba") has filed this civil action against Kiven

Davis Real Estate, Homeward Residential, HSBC, and Ocwen Mortgage. (ECF No. 2.) She has

also filed a motion for leave to proceed in forma pauperis. (ECF No. 1.) For the following

reasons, Leiba's request to proceed informa pauperis is granted, and her Complaint is dismissed

with leave to amend.


I.        FACTS

          Leiba was "[interested] in purchasing a house so [she] subsequently contacted a real

estate company called Rmax realty." (Compl. at 5.) 1 She "reached out to Kevin Davis the

broker and he put [her] in contact with Homeward mortgage company, and six [months] later

[she] move[d] in to [her house]." (Id.) Leiba made regular mortgage payments from January 25,

2006 until February 17, 2013, when she "found that [her] contract was fraudulent, they did not

inform [her] about [her] pooling and servicing agreement or cusip number." (Id.) Leiba suffered

emotional and financial distress because of this. (Id. at 6.) As relief, she seeks to "be released


          The Court uses the pagination assigned to the Complaint by the CM/ECF docketing
system.
from the [obligation] of the mortgage due to fraud that was committed [by her m]ortgage

company." (Id)

        Leiba' s Complaint suggests that she is raising claims pursuant to the First Amendment, as

well as the Truth in Lending Act ("TILA"). She has attached various documents, including a

copy of 12 U.S.C. § 95a, a copy of 12 Pa. Cons. Stat § 6259, and an "Affidavit of Status as

Security Party Creditor," in which she states that "[a]ll commercial cont[r]acts listing the Debtor

have been lawfully cancelled, rescinded and revoked and are invalid and unenforced." (Id at

30.).

II.     STANDARD OF REVIEW

        The Court will grant Leiba leave to proceed in forma pauperis because it appears that she

is incapable of paying the fees to commence this civil action. However, pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), this Court must dismiss the Complaint if it fails to state a claim. Whether a

complaint fails to state a claim under § 1915(e)(2)(B)(ii) is governed by the same standard

applicable to motions to dismiss under Federal Rule of Civil Procedure 12(b)(6), see Tourscher

v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999), which requires the Court to determine whether

the complaint contains "sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face."    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quotations omitted).

Conclusory statements and naked assertions will not suffice. Id As Leiba is proceeding pro se,

her allegations are construed liberally. Higgs v. Att'y Gen., 655 F.3d 333, 339 (3d Cir. 2011).


III.    DISCUSSION

        By including the language of the First Amendment, Leiba suggests that she is raising

constitutional claims pursuant to 42 U.S.C. § 1983. "To state a claim under§ 1983, a plaintiff

must allege the violation of a right secured by the Constitution and laws of the United States and


                                                  2
must show that the alleged deprivation was committed by a person acting under color of state

law." West v. Atkins, 487 U.S. 42, 48 (1988). Whether a defendant is acting under color of state

law-i.e., whether the defendant is a state actor-depends on whether there is "such a close

nexus between the State and the challenged action' that seemingly private behavior may be fairly

treated as that of the State itself." Leshko v. Servis, 423 F.3d 337, 339 (3d Cir. 2005) (internal

quotations omitted). "To answer that question, [the Third Circuit has] outlined three broad tests

generated by Supreme Court jurisprudence to determine whether state action exists: (1) whether

the private entity has exercised powers that are traditionally the exclusive prerogative of the

state; (2) whether the private party has acted with the help of or in concert with state officials;

and (3) whether the state has so far insinuated itself into a position of interdependence with the

acting party that it must be recognized as a joint participant in the challenged activity." Kach v.

Hose, 589 F.3d 626, 646 (3d Cir. 2009) (internal quotations and alteration omitted). Nothing in

the Complaint suggests that any of the Defendants are state actors.        Accordingly, any First

Amendment claims brought pursuant to § 1983 is dismissed.

       As noted above, as relief, Leiba seeks to be released from her mortgage obligation.

(Compl. at 6.) The Court, therefore, construes her Complaint to be raising a rescission claim

under the TILA. However, under the TILA, "[a]n obligor's right of rescission ... expire[s] three

years after the date of consummation of the transaction or upon the sale of the property,

whichever occurs first." 15 U.S.C. § 1635(f). The Supreme Court has held that "§ 1635(f)

completely extinguishes the right of rescission at the end of the 3-year period." Beach v. Ocwen

Fed Bank, 523 U.S. 410, 412 (1998). "Consummation means the time that a consumer becomes

contractually obligated on a credit transaction." 12 C.F.R. § 226.2(13). State law governs when

a contractual obligation is created, 12 C.F.R. Pt. 226 Supp. 1, and in Pennsylvania, the mortgage



                                                3
is "consummated when the proceeds of the loan are issued to the borrower and the note and

mortgage documents are fully executed and delivered, which would occur at the closing of the

loan." Velardi v. Countrywide Bank, FSB, No. 3:16-1120, 2017 WL 1709411, at *5 (M.D. Pa.

May 3, 2017) (citing Baribault v. Peoples Bank of Oxford, 714 A.2d 1040, 1043 (Pa. Super. Ct.

1998)). Here, Leiba's Complaint alleges that she closed on the mortgage in 2006. She did not

file this lawsuit until December of 2018. Thus, her rescission claim under the TILA is time-

barred and subject to dismissal.2


IV.    CONCLUSION

       For the foregoing reasons, the Court will grant Leiba leave to proceed in forma pauperis

and dismiss her Complaint. Leiba will not be permitted to file an amended complaint, as any

amendment would be futile. Grayson v. Mayview State Hosp., 293 F.3d 103, 114 (3d Cir. 2002).

An appropriate Order follows.



NITZA 1 QUINONES ALEJANDRO, J. USDC




2
        The Court does not discern any other basis for a federal claim from Leiba's Complaint.
Leiba' s suggestion about being a "secured party creditor" sounds in sovereign citizen theories,
which have been rejected by the courts. See, e.g., Price v. United States, 123 Fed. CL 560, 564
(Fed. Cl. 2015); Bey v. Stumpf, 825 F. Supp. 2d 537, 540-47 (D.N.J. 2011).
                                               4
